Title: Bernard Peyton to Thomas Jefferson, 29 October 1818
From: Peyton, Bernard
To: Jefferson, Thomas


          
            Dear Sir
            Richd
29th: October 〃18
          
          This morning’s Mail put me in receipt your esteemed favor of the 24th Curt & contents observed.
          I have this morning waited on Mr Brunet & applied for the Box of which you speak & am informed that it was delivered some time since to Mr M. B. Poitiaux who forwarded it about a week since by a Mr Huntingdon, I hope before this reaches you it will have come to hand safely.
          By Mr Johnson’s Boat I forwarded the Cotton Yarn you ordered, together with a small Box from Norfolk which I hope is safely received: The Box of Wine for Col Allston has been shipped several days, & he advised by Mail to Charleston with a bill of Lading—
          With very sincere regard Dear Sir
          
            Your Mo: Obd: Servt:
            Bernard Peyton
          
        